           Case 1:18-cv-12392-DAB Document 12 Filed 04/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN DIAZ, on behalf of himself and all
 others similarly situated,                                 Case No. 1:18-cv-12392-DAB

                         Plaintiffs,                     AFFIDAVIT OF PLAINTIFF’S
                                                                COUNSEL
                     -against-

  LEVAIN BAKERY, INC.,

                         Defendant.



         I, Joseph H. Mizrahi, declare under penalty of perjury that the parties have entered into a

private and confidential settlement on an individual basis, whereby the legal rights of the

purported, unnamed class members, as alleged in the complaint, remain unaltered.


Dated:     April 8, 2019
           Brooklyn, New York

                                                      Respectfully submitted,

                                                      By: /s/ Joseph H. Mizrahi
                                                      Joseph H. Mizrahi, Esq.
                                                      Cohen & Mizrahi LLP
